Dismissed and Memorandum Opinion filed January 8, 2015.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00995-CR

                      DARIUS JAMES KELLY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1365652

                 MEMORANDUM                      OPINION


      Appellant attempts to appeal his conviction for aggravated robbery with a
deadly weapon. See Tex. Penal Code Ann. § 29.03(a)(2) (West, Westlaw through
2013 3d C.S.). Sentence was imposed May 16, 2014. No timely motion for new
trial was filed. Appellant’s notice of appeal was not filed until December 10, 2014.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2